Exhibit 10(j)

 

Summary of 2005 salaries and short-term incentive compensation of named
executive officers

 

Base salaries for 2005 for the five executive officers with the highest 2004
compensation are as follows(1):

 

Gary D. Forsee, Chairman and Chief Executive Officer

   $ 1,200,000

Len J. Lauer, President and Chief Operating Officer

   $ 933,000

Robert J. Dellinger, Executive Vice President—Chief Financial Officer

   $ 562,400

Michael B. Fuller, President-Local Telecommunication Division

   $ 714,300

Howard E. Janzen, President-Sprint Business Solutions

   $ 556,500

 

Awards under the Management Incentive Plan based on 2005 results will be
determined using three variables: (1) the executive officer’s annual incentive
target, (2) achievement of two objectives, described below, and (3) weightings
for the objectives. The executive officer’s incentive target will be multiplied
by the weightings and the payout results for each objective to calculate the
actual incentive amount. Payouts can range from 0 to 200% of the respective
target awards for each objective, subject to any applicable limitation in any
executive officer employment agreement.

 

The 2005 objectives for executive officers include consolidated EVA (80%) and
enterprise composite customer satisfaction (20%). Consolidated EVA is calculated
as net operating profits after taxes less a charge for the carrying cost of all
capital invested in the enterprise (average invested capital multiplied by
weighted average cost of capital). Enterprise composite customer satisfaction
will be based on third party customer satisfaction survey results.

 

The 2005 incentive targets approved by the Compensation Committee of the Sprint
Board in February 2005 for the five executive officers with the highest 2004
compensation are as follows(1):

 

Gary D. Forsee

   $ 2,040,000

Len J. Lauer

   $ 1,120,000

Robert J. Dellinger

   $ 490,000

Michael B. Fuller

   $ 490,000

Howard E. Janzen

   $ 490,000

 

If the proposed merger with Nextel Communications, Inc., is completed before
year-end 2005, full year EVA performance will be calculated by dividing actual
year-to-date performance through the most recent full month before the close of
the merger by budgeted year-to-date performance for the same period and
multiplying the quotient by the 2005 full year budget. The most recently
completed quarterly customer satisfaction survey results available before the
close of the merger will be used to proportionately assess cumulative quarterly
performance and payment results.

 

(1)   These amounts may change in connection with the proposed merger with
Nextel Communications, Inc.